Citation Nr: 1415867	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine status post laceration of the cleidomastoid muscle (muscle group XXII). 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a low back disability and radiculopathy of the left lower extremity, to include as secondary to a service-connected cervical disability. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The October 2008 rating decision assigned a single 30 percent evaluation for a service-connected cervical spine disability and muscle injury, found that new and material evidence had not been received to reopen a claim for service connection for a low back disability, and denied entitlement to TDIU. 

On his September 2009 substantive appeal, the Veteran requested to appear at a hearing before the Board.  In October 2009, he withdrew the hearing request in accordance with 38 C.F.R. § 20.704(e) (2013).  The Board will therefore proceed with a decision in the case. 

The issues of entitlement to an increased rating for a cervical spine disability status post muscle injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a back disorder was initially denied in a July 1991 Board decision.  

2.  The evidence received since the July 1991 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3.  A low back disability, currently diagnosed as degenerative disc disease and spondylosis with left leg radiculopathy, was not present in service or until years thereafter, is not etiologically related to a disease or injury during active duty, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A chronic low back disability with left leg radiculopathy was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

The Veteran's claim for entitlement to service connection for a back disability was initially denied in a July 1991 Board decision.  The Board found that the record did not establish the presence of a chronic back disorder either in service or thereafter.  The Veteran did not appeal the denial of the claim and the July 1991 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

The evidence received since the July 1991 Board decision includes records of VA treatment from Mountain Home VA Medical Center (VAMC) dating from June 2000.  These VAMC records document treatment for chronic low back pain and contain radiographic reports establishing the presence of lumbar degenerative disc disease, spondylosis, and disc herniations at multiple levels.  The VA records are new as they were not previously considered and are also material as they relate to a previously unestablished fact in the claim-the presence of a chronic low back disability.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


Reopened Claim

The Veteran contends that service connection is warranted for a low back disability as it was incurred secondary to service-connected degenerative disc disease of the cervical spine.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The record establishes the presence of a chronic disability.  Treatment records from the Mountain Home VAMC document complaints of low back pain dating from August 2000.  X-rays and MRIs performed throughout the claims period also confirm the presence of lumbar disc disease, spondylosis, and disc herniations at multiple levels of the lumbar spine.  Treatment records also contain diagnoses of neurological impairment of the left lower extremity diagnosed as radiculopathy.  Therefore, the first element of service connection-a current disability diagnosed as lumbar degenerative disc disease and spondylosis with left leg radiculopathy-is present. 

Although a current low back condition is established, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the lumbar disability and the Veteran's service-connected cervical spine disability.  The Veteran has not submitted any medical evidence in support of his claim and has not reported that any of his private physicians have identified a nexus between his low back disability and cervical condition.  VA and fee basis treatment records do not contain any medical evidence of a link between the two spinal disabilities.  

The Board has considered the statements of the Veteran in support of his claim.  In December 2008, the Veteran reported that the degenerative disc disease in his neck had spread to his low back.  The Veteran is competent to report observable symptoms of disability, such as back pain, but his opinion as to the cause of his lumbar disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of a low back disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), Jandreau at 1377 (lay persons not competent to diagnose cancer).  Thus, the Veteran's own assertions as to etiology have no probative value.  As there is also no competent medical evidence in support of the claim, the Board must conclude that service connection for a low back disability on a secondary basis is not warranted. 

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

In this case, service treatment records are completely negative for any evidence of treatment or complaints related to the low back.  The Veteran was treated in April 1966 for a muscle strain of the right suprascapular area, but there are no findings related to the lumbar spine in the service records.  The Veteran's spine was also normal at the May 1967 separation examination.  Additionally, post-service treatment records do not document any complaints of back pain until August 2000 when the Veteran was diagnosed with a back strain at the VAMC, more than 30 years after his separation from active duty service.  As there is no evidence of arthritis (i.e. spondylosis) within a year from the Veteran's separation from service, service connection is not warranted for lumbar spondylosis on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in support of the claim for direct service connection.  None of the Veteran's physicians have identified a link between the lumbar spine disability and service and treatment records contain no evidence of such a relationship.  The Veteran has also not reported a history of back pain since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported experiencing low back pain since active duty.  VA treatment records document the Veteran's complaints of low back pain beginning in August 2000 without any history of prior trauma or injury.  During a July 2003 neurosurgery consultation, the Veteran reported a 20 year history of chronic back pain, but this still dates the onset of back problems to approximately 1983, 15 years after the Veteran's discharge from military service.  The Veteran's statements to VA are also negative for a continuity of symptomatology.

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  There is no evidence of lumbar arthritis within a year after service to allow for a grant of service connection on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  In addition, the competent medical evidence does not establish that the Veteran's lumbar disc disease and spondylosis were incurred secondary to a service-connected cervical disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's low back condition and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim to reopen service connection for a low back disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

With respect to the reopened claim for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for direct service connection was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not received VCAA notice with respect to his claim for service connection on a secondary basis.  He has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  The Veteran has not alleged that the lack of notice in this case has had any impact on the essential fairness of the case.  In addition, the record contains evidence of actual knowledge on the part of the Veteran concerning the claim for secondary service connection.  The Veteran contends that his service-connected degenerative disc disease of the cervical spine has spread to the lumbar spinal segments.  He has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

The Board notes that the Veteran has not been provided a VA examination or medical opinion in response to his claim for service connection for a low back disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As discussed above, the record is entirely negative for competent evidence of a link between the Veteran's low back disorder and a service-connected cervical condition or active duty service.  Although the Veteran has stated that his low back disability is secondary to his degenerative disc disease of the cervical spine or was incurred due to service, his lay opinion does not constitute competent evidence in support of the claim.  See Jandreau, supra.  The evidence of a link between current disability and service must be competent to trigger VA's duty to obtain a medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As there is no competent evidence in support of the claim for service connection on either a secondary or direct basis, a VA medical opinion is not required by the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a back disability is granted.

Entitlement to service connection for a low back disability, diagnosed as lumbar degenerative disc disease and spondylosis with left leg radiculopathy, is denied.


REMAND

The Veteran is service-connected for degenerative joint and disc disease of the cervical spine and residuals of a laceration to the cleidomastoid muscle (muscle group XXII).  The October 2008 rating decision on appeal granted a single 30 percent evaluation for both disabilities, finding that rating them separately violated the rule against pyramiding contained in 38 C.F.R. § 4.14.  The Veteran has not been examined by VA to determine the severity of his service-connected cervical disabilities since June 2008, a period of almost six years.  In the March 2014 appellate brief, the Veteran's representative reported that his cervical conditions had worsened and this contention is supported by records of VA and fee basis treatment documenting complaints of worsening neck pain.  Upon remand, the Veteran should be provided VA examinations to determine the current severity and manifestations of the service-connected orthopedic and muscular disabilities of the cervical spine. 

The claim for entitlement to TDIU is also remanded as it is inextricably intertwined with the pending claims for increased ratings. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected cervical spine disability.  The claims file must be provided to the examiner and be reviewed in conjunction with the examination.  

The examination must include range of motion studies of the cervical spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the cervical spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the upper extremities due to the service-connected disabilities.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The rationale for all opinions expressed should be provided.

2.  Schedule the Veteran for a VA muscle examination to determine the nature and severity of any residuals of a laceration of the cleidomastoid muscle and Muscle Group XII.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Based on a physical examination of the Veteran's neck and Muscle Group XII, the examiner is asked to determine:	

a) the complete history and nature of the sustained wound and extent of injury, to include whether the initial injury most nearly approximated a simple wound of the muscle or a deep penetrating wound, required debridement and/or hospitalization, resulted in prolonged infection and/or sloughing of soft parts and intramuscular scarring;

b)  the degree of injury to all muscle groups 
involved, to include whether there is more than one muscle group involved in the same anatomical region, and the functions affected;

c)  whether the disability associated with each affected muscle group would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement;

d)  the measurement of any scars and findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) (of themselves) result in limitation of motion of an affected part.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


